DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 3, 5, 7 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or render obvious the following:
transmitting a Secondary Node (SN) Addition Request message to a third BS, wherein the SN addition request message comprises the first BC and the second BC, and comprises a allowed BC information element (IE) indicating the third BS to configure the UE to perform at least one of a transmission and a reception in a frequency band according to the first BC.
generating a first number in a first band combination to indicate that at least two of a first number of a multiple input multiple output (MIMO) layer, a first modulation order, a first subcarrier spacing (SCS), a downlink (DL) bandwidth class and an uplink (UL) bandwidth class; including a second number in a second band combination to indicate that at least two of a second MIMO layer, a second modulation order and a second SCS
receiving a band combination of a UE, from the UE, a second BS or a core network (CN), wherein the band combination includes a number to indicate that at least two of a number of a multiple input multiple output (MIMO) layer, a modulation order and a subcarrier spacing (SCS)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Balachandran et al. (US 2016/0066233) Section 0017 teaches multi-rat dual connectivity (DC).  Keller et al. (US 2018/0359672) Section 0042 teaches 5G core network comprising and access and mobility management function (AMF) both of which are disclosed in the Applicants’ specification but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
November 17, 2021